Citation Nr: 0517772	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for lung cancer, as due 
to asbestos exposure, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.  The veteran died in September 1999; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia.  In a 
March 2001 rating decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant voiced 
disagreement with this determination in May 2001 and the RO 
issued a Statement of the Case in August 2001.  The appellant 
perfected her appeal of this issue in December 2001.  The 
Board remanded this matter in November 2003 and again in 
September 2004 for additional development.  This appeal is 
again before the Board for appellate review.

The appellant's accrued benefits claim is the subject of the 
REMAND portion of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The immediate cause of the veteran's death in September 
1999 was identified on the death certificate as heart disease 
post myocardial infarction.  Lung cancer and chronic 
obstructive pulmonary disease (COPD) were listed as other 
significant conditions that contributed death but were not 
related to the immediate cause.
 
3.  Competent medical evidence does not indicate that the 
veteran's heart disease was present during service, was 
acquired in service, was otherwise attributable to his 
service, or manifest within a year of his discharge from 
service.

4.  Competent medical evidence does not indicate that the 
veteran's lung cancer or COPD was present during service, was 
acquired in service, or was otherwise attributable to his 
service.


CONCLUSIONS OF LAW

1.  Heart disease, lung cancer, and COPD were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran's death is related to 
his service in the military.  The determination of the merits 
of the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely suggests 
a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2004).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2003).   
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

There are some disabilities, including cardiovascular-renal 
disease, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  This 
presumption includes hypertension, as hypertension is an 
early symptom long preceding the development of 
cardiovascular-renal diseases in their more obvious forms.  
Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, a claimant's own statements expressing 
the belief that the disabilities are service connected are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Here, the death certificate lists the immediate cause of the 
veteran's death in September 1999 as heart disease-recent 
myocardial infarction with an onset of two weeks previous to 
death.  Competent medical evidence does not suggest that the 
veteran's heart disease is due to his period of active duty.  
No relevant, competent records reflect its presence in 
service, or link its onset to service.  In fact, his January 
1946 report of physical examination for discharge reflects 
that the veteran's heart was evaluated as normal.  
Furthermore, the record is void of evidence that contains a 
competent medical diagnosis or any findings suggestive of 
heart disease, or even hypertension, within one year of the 
veteran's January 1946 discharge from active duty.  As such, 
the weight of the evidence of record is against service 
connection for the heart disease that was the immediate cause 
of the veteran's death.

The death certificate also lists lung cancer/severe COPD as 
an other significant condition that contributed to the death 
of the veteran but was not related to the immediate cause.  
The appellant specifically argues in the instant case that 
the veteran's lung cancer was related to in-service exposure 
to asbestosis.  In McGinty v. Brown, the Court observed that 
there has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any 
regulations.  4 Vet. App. 428, 432 (1993).  However, VA has 
issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), which provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The Board notes that the DVB circular has 
been subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-
1).

More recently the Court has held that:

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1) Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the 
raw materials are produced.

(2) High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to 
chrysotile products as well as amosite and crocidolite 
since these varieties of African asbestos were used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 to 45 
or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The veteran's January 1946 report of physical examination for 
discharge reflects that his respiratory system and lungs were 
normal and that a January 1946 X-ray was normal.  However, 
the record shows the veteran served as an armed guard aboard 
merchant vessels in 1945 (the S.S. Kettle Creek, S.S. John 
Gallup, and U.S.S. Fremont).  The veteran was examined in 
March 1999 prior to his death but the VA examiner did not 
have the veteran's medical records to review prior to 
rendering a medical opinion.  The examination report 
indicates that the examiner indicated that the etiology of 
the veteran's lung cancer was most likely the combined affect 
of his forty-year history of smoking in addition to asbestos 
exposure mostly from military service.  Due to the examiner's 
lack of access to the veteran's complete medical and service 
personnel records and the resulting reliance of the examiner 
solely on the veteran's own history, the opinion contained in 
the March 1999 VA examination report that indicates that in-
service asbestos exposure contributed to the etiology of the 
veteran's lung cancer is of little probative value.

As such, an informed medical opinion as to whether the 
veteran had a lung disease that was related to any potential 
asbestosis exposure in service was obtained in September 
2004.  The examiner who conducted the March 1999 examination 
of the veteran was given access to the veteran's claims file, 
which included the veteran's medical records pertaining to 
his treatment for lung cancer/COPD and the veteran's service 
records.  The September 2004 report reveals that the examiner 
concluded the veteran's lung disease was not likely related 
to asbestos.  This was based on medical findings immediately 
prior to the veteran's death that did not mention signs of 
asbestos or show pulmonary fibrosis suggestive of asbestos as 
well as the fact that the veteran's military occupational 
specialty of an armed guard was not noted to be a high risk 
to exposure to asbestos.  As this opinion was supported by a 
clear rationale and given after an independent review of the 
medical evidence, the September 2004 opinion is of great 
probative value.  Given this adverse opinion has the greatest 
probative value, the Board finds that a basis upon which to 
conclude the veteran's respiratory disabilities were incurred 
in service has not been presented.  

The Board notes the appellant is competent to report on that 
which she has personal knowledge (that is what comes to her 
through his senses).  See Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  Here, she, in essence, contends that the 
veteran's lung cancer, and thus his death, was the result of 
in-service exposure to asbestos.  The evidence of record does 
not reflect that the appellant has the requisite medical 
training or expertise that would render her opinion competent 
in this matter.  As a layperson, she is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Accordingly, the appellant's opinion that the veteran's death 
is due to his military service is not competent medical 
evidence.

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2004).  Prior to his death, 
the veteran had not established service connection for any 
disability.  As such, the veteran did not have a service-
connected disability that was related to the cause of his 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.  

In short, the weight of the evidence is against an allowance 
of service connection for both heart disease and lung cancer 
/COPD.  The veteran did not have a service-connected 
disability to cause or contribute to his death.  See 
38 C.F.R. §§ 3.102, 3.312 (2004).  Accordingly, despite the 
veteran's commendable military service, service connection 
for the cause of his death must be denied.  The Board notes 
that the benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against claim.  Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In closing, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
September 2004.  The letter fully provided notice of elements 
(1), (2), and (3), and explicitly requested the appellant to 
submit any evidence in her possession that pertained to her 
claim (element 4).  She also was supplied with the complete 
text of 38 C.F.R. § 3.159 (b)(1) in the February 2005 
Supplemental SOC (SSOC).  There is no allegation from the 
appellant there is any evidence outstanding otherwise needed 
for a full and fair adjudication of this claim.  

In this regard, the Board also notes that the Court's 
decision in Pelegrini II, held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although that did not occur here, the veteran was provided 
VCAA content complying notice and proper subsequent VA 
process.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  A VA medical opinion was obtained in September 2004.  
See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran's service 
records, VA medical evidence, and private medical evidence 
have been associated with the claims file.  The appellant has 
not specifically identified or authorized the request of any 
additional evidence.  As such, the Board concludes that no 
further assistance to the appellant regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As for the appellant's accrued benefits claim, the Board 
remanded the issue for the issuance of a SOC in compliance 
with Manlicon v. West.  12 Vet. App. 238 (1999) (the Court 
indicated that in a case in which a appellant expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC).  The issue was included in the February 
2005 supplemental statement of the case, but the appellant 
was not notified of the necessity of filing a substantive 
appeal for this issue if she wanted to the Board to review 
it.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
United States Court of Appeals for Veterans Claims (Court) 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, which is neither optional nor 
discretionary.  As such, the Board has no choice but to 
remand the accrued benefits issue for compliance with the 
September 2004 remand.  See also 38 C.F.R. § 20.101(d) 
(2004).

Accordingly, this case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, a statement of the case should be 
issued to the appellant and her 
representative concerning the claim of 
entitlement to accrued benefits that was 
denied in May 2001.  The appellant should 
be advised of the necessity of filing a 
timely substantive appeal if she wants 
the Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


